IN THE
                              TENTH COURT OF APPEALS

                                      No. 10-17-00010-CV

LOWELL QUINCY GREEN,
                                                                      Appellant
v.

LORIE DAVIS AND DAVID GUTIERREZ,
                                                                      Appellees



                                         From the
                                  McLennan County, Texas
                                      Trial Court No.


                               MEMORANDUM OPINION


        On January 12, 2017, Lowell Quincy Green filed in this Court an original petition

under Title 42, Section 1983 of the United States Code against Lorie Davis, Director of the

Texas Department of Corrections, and David Gutierrez, Chairperson of the Texas Board

of Pardons and Paroles Division.1 On January 24, 2017, we notified Green of our concern

that we lack jurisdiction over this appeal because it appears that there is no final judgment


        1In addition to his original petition, Green has also filed a motion for summary judgment against
these parties in this Court.
or appealable order in this case. We requested a response from Green showing grounds

for continuing the appeal. Green has not responded to our letter.

        Only final decisions of a trial court are appealable. Gregory v. Foster, 35 S.W.3d 255,

257 (Tex. App.—Texarkana 2000, no pet.) (citing N.E. Indep. Sch. Dist. v. Aldridge, 400
S.W.2d 893, 895 (Tex. 1966)). Indeed, the Texas Supreme Court has held that an appeal

may be taken only from a final judgment and certain interlocutory orders identified by

statute. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); see also Macon v. Tex.

Dep’t of Criminal Justice-Inst. Div., No. 10-10-00150-CV, 2012 Tex. App. LEXIS 4207, at **2-

3 (Tex. App.—Waco May 23, 2012, no pet.) (mem. op.) (“Unless an interlocutory appeal

is expressly authorized by statute, we only have jurisdiction over an appeal taken from a

final judgment.”).

        Based on our review of the record in this matter, Green is not attempting to appeal

from a final, appealable order. Rather, Green has filed a new original petition asserting

Section 1983 claims against Davis and Gutierrez in this Court. We lack jurisdiction over

such a filing. See Lehmann, 39 S.W.3d at 195; Aguilar v. Weber, 72 S.W.3d 729, 731 (Tex.

App.—Waco 2002, no pet.) (“Appellate court jurisdiction of the merits of a case extends

no further than that of the court from which the appeal is taken.” (citing Nabejas v. Tex.

Dep’t of Pub. Safety, 972 S.W.2d 875, 876 (Tex. App.—Corpus Christi 1998, no pet.)); see

also Macon, 20102 Tex. App. LEXIS 4207, at **2-3. Therefore, because there is no final

judgment or appealable, interlocutory order, we dismiss this matter for want of


Green v. Davis, et al.                                                                   Page 2
jurisdiction. See TEX. R. APP. P. 42.3(a), 43.2(f); Lehmann, 39 S.W.3d at 195; see also Macon,

2012 Tex. App. LEXIS 4207, at **2-3.

        Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to Tex. R. App.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007); see TEX. R. APP. P. 5;

10TH TEX. APP. (WACO) LOC. R. 5; TEX. GOV’T CODE ANN. §§ 51.207(b), 51,208, 51.941(a)

(West 2013). Under these circumstances, we suspend the rule and order the Clerk to write

off all unpaid filing fees in this case. TEX. R. APP. P. 2. The write-off of the fees from the

accounts receivable of the Court in no way eliminates or reduces the fees owed.




                                                  AL SCOGGINS
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed March 8, 2017
[CV06]




Green v. Davis, et al.                                                                  Page 3